Legend Natural Gas III, LP;
                                                                  Legend Natural Gas, LLC;
                                                                 Lewis Energy Group, LP; and
                                                                    Lewis Petro Properties,


                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 23, 2014

                                     No. 04-14-00899-CV

  Laura Leticia Zepeda VASQUEZ, Individually and on behalf of the Estate of Jose Abraham
                                     Vasquez,Jr.,
                                     Appellants

                                               v.

LEGEND NATURAL GAS III, LP; Legend Natural Gas, LLC; Lewis Energy Group, LP; and
                        Lewis Petro Properties, Inc,
                                Appellees

                 From the 81st Judicial District Court, La Salle County, Texas
                             Trial Court No. 14-07-00119-CVL
                          Honorable Stella Saxon, Judge Presiding

                                        ORDER
        Appellant seeks to appeal the trial court’s November 20, 2014 “Order Granting All
Defendants’ TRCP 91a Motions to Dismiss.” Although the order states it grants “all
defendants’” motions to dismiss, the order specifically mentions only the motions to dismiss
filed by the following defendants: Legend Natural Gas III, LP; Legend Natural Gas, LLC; Lewis
Energy Group, LP; and Lewis Petro Properties, Inc. The order does not dispose of appellant’s
claims against the following other defendants: Rosetta Resources Operating, LP; Virtex
Holdings, LLP; Virtex Operating Co., Inc.; Enterprise Products Holdings LLC; Enterprise
Products Co.; and XTO Energy Inc. The clerk’s record does not contain any severance orders.

        An order or judgment is final when it disposes of all claims asserted by and against all
parties. Martinez v. Humble Sand & Gravel, Inc., 875 S.W.2d 311, 312 (Tex. 1994); New York
Underwriters Ins. Co. v. Sanchez, 799 S.W.2d 677, 678-79 (Tex. 1990). Because it appears
appellant’s claims against other defendants remain pending, the trial court’s November 20, 2014
appears to be a non-appealable interlocutory order over which this court lacks jurisdiction.

       Accordingly, appellant is hereby ORDERED to show cause in writing no later than
January 9, 2015 why this appeal should not be dismissed for lack of jurisdiction.


                                                    _________________________________
                                                    Sandee Bryan Marion, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court